United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2180
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Missouri.
Rafael Alejandrez,                      *
                                        *         [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                          Submitted: March 31, 2003

                              Filed: April 3, 2003
                                   ___________

Before MORRIS SHEPPARD ARNOLD, BYE, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

       After Rafael Alejandrez pleaded guilty to interstate travel in aid of unlawful
activity (cocaine distribution) in violation of 18 U.S.C. § 1952, the district court1
sentenced him to 60 months imprisonment and 3 years supervised release. The
written plea agreement contained an appeal waiver in which Mr. Alejandrez agreed
not to appeal his sentence unless the sentencing judge departed upward, or imposed
a sentence in excess of the statutory maximum or a sentence in violation of law apart

      1
       The Honorable Gary Fenner, United States District Judge for the Western
District of Missouri.
from the Guidelines. On appeal, counsel has moved to withdraw and has filed a brief
under Anders v. California, 386 U.S. 738 (1967). Mr. Alejandrez has filed a pro se
supplemental brief, arguing that the district court erred in not granting him a 2-level
reduction under U.S.S.G. § 2D1.1(b)(6), and also in not granting a substantial-
assistance departure. After careful review of the record, we affirm.

       We conclude that the plea agreement’s sentence-appeal waiver should be
enforced. Mr. Alejandrez acknowledged his understanding of the appeal waiver at
the plea hearing and the sentence imposed was not inconsistent with the plea
agreement. See United States v. Morrison, 171 F.3d 567, 568 (8th Cir. 1999) (appeal
waiver enforced where its language was clear, court brought waiver to defendant’s
attention at plea hearing, defendant acknowledged he was waiving appeal rights, and
sentence imposed was not contrary to plea agreement). Therefore, we will not
entertain Mr. Alejandrez’s sentencing arguments.

      Upon reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous unwaived issues for appeal. Accordingly, we affirm.
We also grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-